      Case 1:20-cv-00819-LAK-OTW Document 12 Filed 09/29/20 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:20-cv-00819-LAK-OTW
                       Plaintiff,

 v.

 JOHN DOE, subscriber assigned IP address
 98.7.201.151,

                       Defendant.


                 PLAINTIFF’S NOTICE OF SETTLEMENT AND
            VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANT

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with Defendant John Doe, subscriber assigned IP address 98.7.201.151 (“Defendant”),

through Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has neither answered Plaintiff’s Complaint nor filed a

motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: September 29, 2020                            Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
      Case 1:20-cv-00819-LAK-OTW Document 12 Filed 09/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 28, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                               2
